         Case 1:19-cv-07800-MKV Document 144 Filed 12/29/20 Page 1 of 2

                                                                            USDC SDNY
                                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                               DOC #:
                                                                            DATE FILED: 12/29/2020
 ADYB ENGINEERED FOR LIFE, INC.,

                            Plaintiff,

                             -against-                                     1:19-cv-7800-MKV

 EDAN ADMINISTRATION SERVICES LTD. and POM                              SCHEDULING ORDER
 ADVANCED ARMOR SOLUTIONS LLC,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the Post-Discovery Conference scheduled for January 26,

2021, at 11:00 AM is adjourned to March 2, 2021, at 12:30 PM. The conference will be held

telephonically. To join the conference, dial 888-278-0296 and enter access code 5195844.

       On or before February 16, 2021, the Parties shall submit a joint letter regarding the status

of the case. The parties should consult the Court’s Individual Practice Rules with respect to what

must be included in the pre-conference letter. Particular attention should be paid to the following:

           •   a brief description of the discovery undertaken and if either party believes any
               additional discovery remains outstanding;
           •   a statement describing the status of any settlement discussions and whether the
               parties would like a settlement conference;
           •   a statement of whether any party anticipates filing a motion for summary judgment
               or a motion to exclude expert testimony (see Individual Practice Rules ¶4(A)(i));
           •   if any party anticipates motion practice, a proposed briefing schedule;
           •   trial preparation, including a statement of the anticipated length of trial and whether
               the case is to be tried to a jury;

       If either or both parties anticipate filing a motion for summary judgment, that party’s pre-

motion letter in anticipation of the motion, accompanied by a Rule 56.1 Statement as required by

the Court’s Individual Practices, must be filed by February 16, 2021. The nonmoving party must

submit a response, along with a Rule 56.1 Counter-Statement, by February 22, 2021. If both

parties intend to move for summary judgment, they should coordinate their letters and Rule 56.1
           Case 1:19-cv-07800-MKV Document 144 Filed 12/29/20 Page 2 of 2




statements to ensure only one complete set is filed (i.e., two letters, one 56.1 statement, and one

56.1 counter-statement). This may require the parties to simultaneously file the documents on the

same day.

       If no summary judgment motion is anticipated, the post-discovery conference will serve as

a pretrial conference. The parties should be prepared to discuss scheduling of trial and all pretrial

matters.

       Any application to modify or extend the dates herein shall be made in a written application

in accordance with paragraph 2(G) of the Court’s Individual Practice Rules and shall be made no

less than three (3) days prior to the expiration of the date sought to be extended.

       Failure to comply with the deadlines set forth herein may result in sanctions,

including preclusion or dismissal of claims or defenses.



SO ORDERED.

                                                      _________________________________
Date: December 29, 2020                               MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge




                                                  2
